[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                             _____________            U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        SEPTEMBER 14, 2010
                             No. 10-10193
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                            _____________

              D.C. Docket No. 2:09-cv-00079-AAA-JEG


EDWARD P. MANTURUCK,

                                                     Plaintiff-Appellant,

                                  versus


RICHARD M. MEEKS, Georgia State
Trooper,

                                                     Defendant-Appellee.


                     __________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     __________________________

                           (September 14, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.
PER CURIAM:

      We have carefully reviewed the record and briefs. We conclude that the

district court correctly dismissed the complaint.

      The statements of conclusions without fact averments do not and did not

meet the plausibility standard of Randall v. Scott, 610 F.3d 701 (11th Cir. 2010).

      Appellant did not and has not moved for permission to amend the

complaint. No amendment was filed or proffered.

      AFFIRMED.




                                          2